 Cl)'I(ISIONS OF NAIO()NAL LABOR REI.AIIONS BOARDJames G. Latimer and Dale Latimer, Partners, d/b/aLatimer Brothers and United Mine Workers ofAmerica. Case 6 CA 11124May 7, 1979[)FDCISION ANT) ORD)ERBY (CIAIRMAN FANNING ANI) M MBIRS JNKINSANt) PN tI.oOn February 28, 1979, Administrative Law JudgeBernard Ries issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and a motion for in camera inspec-tion of financial records, and/or motion for protectiveorder. The Union filed an answering brief to Respon-dent's exceptions, and an answer to the motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, James G. Latimer andDale Latimer, Partners, d/b/a Latimer Brothers,New Alexandria, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.I Respondent has excepted to certain credibility findings made by the Ad-ministralive Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc. 91 NLRB 544(1950), enid. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findingsI Respondent's motion for in camera inspection of financial records and/ormotion for protective order is hereby denied as lacking in merit. The Admin-istrative L.aw Judge's recommended Order requiring Respondent to furnishthe Union, upon request. the financial information and records relevant toRespondent's claim of financial inability advanced in March 1978 is proper.and Respondent offers no reasons why in camera inspection or a protectiveorder is necessary.APPENDIXNolI( l To EMI'I.(YF;ISPosI' D BY ORI)ER OF IIIF-NA I ()ONAI. LAB(OR RE.A I I()ONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence, the National abor RelationsBoard has decided that we violated the National La-bor Relations Act, as amended, and has ordered us topost this notice.WtL WIL. Not refuse to bargain with theUnited Mine Workers of' America by denyingthe Union access to our books and records toinvestigate any claim made by us that we cannotafford to meet the Union's bargaining proposals.WE WILL NO in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed them by Sec-tion 7 of the Act.WtE will, upon request and within a reason-able time, furnish to the Union the financial in-formation and records relevant to our claim ad-vanced in March 1978 that we were financiallyunable to meet the Union's bargaining demands.JAMES G. LATIMER AND DAI.E LA1IMI R.PARTNERS. D/B/A LALIMER BRO()IHERSDECISIONSIAIIMiNi Of-ItE CASIBI-RNARI) Rills, Administrative Law Judge: This matterwas heard at Pittshurgh. Pennsylvania, on December 15,1978. The issue presented is whether Respondent. in viola-tion of Section 8(a)(5) of' the Act. refused to permit theUnion access to its books and records. As developed by thecomplaint and answer, as amended, assertion of the Board'sjurisdiction is appropriate, and the Charging Party is astatutory labor organization.Respondent, a small mining concern headquartered inNew Alexandria, Pennsylvania. has bargained collectivelywith the United Mine Workers since 1970. Their most re-cent bargaining agreement expired in December 1977, andtheir efforts to consummate a new one give rise to the in-stant controversy.The following findings of fact are based on a synthesis ofthe credited testimony of General C('ounsel's three witnesses,Ronald Zera. Leon Yablonski, and Joseph Volensky, allimpressive witnesses. To the extent that the testimony ofDale Latimer, a partner in Respondent and its sole witness,contradicts that given on behalf of General Counsel, I didnot consider Latimer convincing and therefore do not credithim.Beginning in December 1977. Ronald Zera, attorney fbrthe Union, with an occasional colleague, met on five occa-sions with Dale Latimer to negotiate a new bargaining con-242 NLRB No. 2350 I.ATIMFER BRO'IIIRStract. By March 29. 1978, the Union had presented a com-plete package of proposals. and there had been tentatiseagreement on some issues. Respondent had also advancedcertain proposals of particular interest to it. One such pro-posal would have altered past practice by substituting aworkday of 8 hours fr the existing 7-1/4-hour day, withremaining time worked at overtime scale, provided for byprevious agreements. Another proposition by Respondent.made to Zera not long before March 29. was the establish-ment of Respondent's own pension program in lieu of theUMW pension plan to which Respondent had theretoforebeen a party.The March 29 meeting was held 2 days after the MineWorkers had settled the National Bituminous Coal OwnersAssociation contract. It began with some conversationabout a tonnage calculation problem and then evolved intoa discussion of Dale Latimer's desire to create an indepen-dent pension plan. Zera had questions about some figurescontained in a draft proposal on this topic earlier given himby Latimer. and then said that "that was an item thatneeded reference to an insurance company how that cameto be." Zera. however, expressed doubt about the fact thatthe proposed plan predicated contributions on profits, con-sidered by him to be "too tenuous" a foundation for a pen-sion plan.A discussion of wages followed. Respondent had previ-ously proposed a 7-percent increase: the Union's demand.made on an earlier occasion and repeated on this one, wasfor a larger amount. In connection with this issue, the par-ties also discussed Respondent's continued desire to payovertime only after 8 hours and the Union's proposal tomaintain the existing 7-1/4-hour workday, with overtimecompensation thereafter.After Zera made some computations as to the cost toRespondent of "our first, second and third year demands.along with the pension.' that's when Dale said there's noway he can afford that." Zera thereupon asked to see Re-spondent's books, to "verify" that claim. Latimer repliedthat he only. and grudgingly at that, allowed "the IRS andthe State" to examine his books. Zera then asked that theUnion's accountant be allowed to examine the records, towhich Latimer responded, "No. you'll have to take myword for it."The Union representatives then caucused, with Zera rec-ommending to Yablonski and Volensky that they ask againfor production of the records: "He's saying that he can'tpay the demand that we're making on a seven and a quarterhour day, maybe he's right. Let's ask to see the booksagain." When they repeated the request, however. Latimeragain stated that the Union "would have to take [his] wordfor it." Further perfunctory discussion ensued: at somepoint, according to Zera. Dale Latimer (or his brotherJames, who had arrived late for the meeting) stated that theproposed 7-1/4-hour day was "not out of the question."Betfore the meeting ended, according to Yablonski, Zerasaid that he would look further into Respondent's pensionproposal and would "be in touch with the company ... in ashort period." Two days later. Zera filed the charge under-I The "pension" referred to was the Utnion's demand fir contlnuation ofits existing pension programlying this proceeding. and no further negti.itions ereheld.The duty to bargain required of an crmplo er h Section(a)(5) includes the obligation to urnish to a union infor-mation necessary or relevant to the representatitte functionsof the union. N.L.R. R. .. 4c n Idusri l ( o., 385 :.S. 432(1967). In the normal course, an employer's finanlcial rec-ords are not presumptively relevant to the union's require-ments and need not be produced upon demand. But anemployer ma make such data rele ant to negotiltions bhasserting, as a reason for rejecting a union's demands, thatit is unable to afford them. N. L. R. B. -*Iritt lfi. (' .351U.S. 149 (1956).At that point, unless the union is able to reviesx the rec-ords in an effort to prove or disprove the claim. it is placedin an untenable position. It cannot itself de,elop evidenceto dispute the contention. as it might do Alth alilost another objective argument made hb the emplo)er, and it can-not very satisfactorily explain to its constituents that theymust lower their sights and accept as an article of faith atfact often doubted by workingmen that their employer isin financial straits. Moreover, the assertion of poverty, cou-pled with a refusal to substantiate that claim, might oftenengender a climate of suspicion inimical to peacetul settle-ment of labor disputes. As the Supreme C(ourt stated inruitt Mi. (o., upra, 351 U.S. at 152 153.Good faith bargaining necessarily requires that claimsmade bh either bargainer should e honest claims. Thisis true about anL asserted inability to pa' an increase inwages. If such an argument is important enough topresent in the give and take of bargaining, it is impor-tant enough to require some sort of proof of its accu-rac.On the findings made above. the negotiations had. afterfour previous bargaining sessions, jelled to a point at whichthe Uinion's preferred package was clear enough. Althoughthe ULnion had not rejected out of hand the pension pro-posal made b Respondent, it had plainl_ indicated thatcontinuation of its own program wvas thought to be moredesirable. The Union had advanced, as well a specific wageproposal, and it also wanted to maintain the 7-1/4-hourday, contrary to Respondent's request for a revision of thatpractice. There may, indeed, have been room in the Union'sstrategy fior eventual adjustment of any or all of these keyitems, but that possibility is not relevant to the principle2 Dale Latimer corroborated, at least in part. the tesnmon gen hs Zera.Yablonski. and Volensk) as to he critical issue of the statement made hbhim which prrioked the Union's request for access to Respondent's recordsHe said that he "reiterated to everyhod that was there .that we couldn'tmeet those exorbitant demands., and that, :ou knoiw. we were willing tocontinue negotiations. hut we couldn't meet what thes asked for and ex-pected some movement on their part" This concessiln that he said Respon-dent "couldn't meet" the demands. implsing an inablhts to par.. led Zera. asLatimer agreed. to ask that the books he made aailahle ttiweser. accord-ing to Latimer. when Zera. Io explain this request, asserted that Latimer waspleading poert ..atimer. testllving that Zera was trsing " t st ms wordsaround," issued a "correcled statenlent" hat he w.ls sasing that "e wiuldnot agree Io meet thoise particular demands. not that we were unahle to meetthose demands" But the lact s, its the oregoing indicates. Zera as nottrying to "t ist" atimner's words. How. in the face of .allmer's own testi-mns. he could den5 at the hearing tha3t he had "eser indicateldl that L.ati-mer Brothers had the nalhits .to pa a age offer" is inexplicable I discreditIatimer's testimitis ihail he inade the pur.ported la.rlticallon51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved. What counts here is that, in response to a com-plete set of proposals whose acceptance was earnestlysought by the Union, Respondent stated that it could notafford to meet such a combination of demands. That is suf-ficient to invoke the principle discussed above. While theinitial assertion of poverty, request for records, and refusalhad a certain casual and spontaneous air, I think theUnion's second request, and Latimer's second refusal, leftno doubt in the minds of the parties that they were engagedin an issue of some substance.'Accordingly, I conclude that Respondent violated Sec-tion 8(a)(5) of the Act on or about March 29, 1978, byrefusing to provide the Union with access to its relevantbooks and records, as alleged in the complaint.CONCIUSIONS OF LAW1. Respondent James G. Latimer and Dale Latimer,Partners, d/b/a Latimer Brothers, is an employer engagedin commerce within the meaning of the Act.2. United Mine Workers of America ("the Union") is alabor organization within the meaning of the Act, and is theexclusive representative for purposes of collective bargain-ing of the following employees of the Respondent:All employees employed by the Respondent, excludingoffice clerical employees and guards, professional em-ployees, and supervisors as defined in the Act.3. By refusing, on or about March 29, 1978, to providethe Union with access to books and records relating to Re-spondent's claim of financial inability to meet the Union'sdemands, Respondent violated Section 8(a)(5) and (I) ofthe Act.4. The unfair labor practice found above affects com-merce within the meaning of the Act.THE REMEDYHaving found that Respondent violated the Act as de-tailed above, I shall recommend appropriate remedial re-lief, including the issuance of a cease-and-desist order andthe posting of traditional notices.General Counsel's brief requests an order requiring Re-spondent, inter alia, "to provide the Union with access to itsbooks and financial records." This request, as stated, doesnot clarify the specific relief sought. Is the Union entitled tosee the books as they existed on March 29, 1978? Is it enti-tled to see the books as they now exist? Or is it entitled onlyto examine Respondent's records if, in the future, Respon-dent should again claim an inability to pay?The orders normally issued in these cases seem to requirethat the employer make available to the union the specificinformation sought in the past, e.g., Stanley Building Spe-cialties Co., a Subsidiary of the Stanley Works, 166 NLRB3Latimer's statement that he was not wedded to the 8-hour-day proposi-tion does not alter my conclusion. That he displayed some potential flexibil-ity on one of the disputed issues does not vitiate the fact that he rejected theUnion's total set of demands by claiming inability to afford those demands.thus giving rise to the Truitt obligation to corroborate the assertion uponrequest.984, 987 (1967). That requirement certainly makes sensewhere the situation has not changed. If the union were enti-tled to the information when the request was made and thepresent circumstances were essentially the same, restorationof the relationship to what it would have been, absent therefusal, would dictate that the information previously re-quested should be furnished now.A question as to the appropriateness of such a remedyarises in this case because of the position taken by Latimerat the hearing that he had told the Union that "we wouldnot agree to meet those particular demands, not that wewere unable to meet those demands." Despite my conclu-sion that Latimer did not in fact utter those words onMarch 29, 1978, his embracement of them at the hearingwas, it may be argued, an effective retraction of the claim ofinability to pay. And once that claim is withdrawn, it maybe asked, why should the Union be afforded access to Re-spondent's records in order to substantiate a contentionwhich is no longer being made?In C-B Buick, Incorporated v. N.L.R.B., 506 F.2d 1086(3rd Cir. 1974), denying, in part, enforcement of 206 NLRB6. the court considered a somewhat similar problem. There,the employer and the union had entered into a bargainingagreement after the employer had unlawfully refused tocorroborate its claim of financial inability. Despite the ex-ecution of the agreement, the Board ordered that the unionbe furnished the information it had originally sought. Afterlengthy consideration, the court of appeals set aside somuch of the Board's order as required disclosure of thefinancial data requested more than 2 years before, holdingthat, because of the "passage of time and the execution ofthe present collective bargaining agreement," the informa-tion required to be furnished had no "current relevancyboth to the Union in the proper performance of its func-tions and to the issues involved." As the C-B opinion re-cites. the Board urged the court to enforce its disclosureorder, giving five reasons why the disclosure was useful andappropriate, including that "the forced production ofBuick's economic information would prevent Buick fromprofiting from its unfair labor practice." 506 F.2d at 1092.An analogous consideration seems to have appealed to theCourt in Teleprompter Corporation et al. v. N.L.R.B., 570F.2d 4, 12 (Ist Cir. 1977) which, in December 1977, afterthe execution of bargaining agreements by the parties, en-forced the production of profitability data requested inJanuary 1975: "Were we to do otherwise, parties would begiven an incentive to seek delay by litigating and the al-ready burdened resources of the courts and the Boardwould be further taxed by the need to reconsider and refineorders in light of constantly changing conditions." Thecourt rejected the approach taken by the Third Circuit inC-B Buick, and further commented that "[t]he viability ofthe rule of limited enforcement presented in C-B Buick nowseems questionable in its orginating circuit," citingN. L. R. B. v. International Union of Operating Engineers, Lo-cals 542, et al., (York Count)y Bridge, Inc.) 532 F.2d 902 (3dCir. 1976).The positions taken by the Board in these cases, whilenot squarely on point here, seem to chart my course ade-quately. I deduce that the Board would require Respondent52 LATIMER BROTHERSto furnish the pre-March 29 financial data,' even thoughRespondent appears to have shifted position from"couldn't" to "wouldn't" at the hearing. Allowing an em-ployer to plead its impoverished condition without docu-mentation, conduct which here resulted in a suspension ofbargaining. and then to escape disclosure by changing itsposition at a hearing 9 months or a year later, would autho-rize the commission of low-cost havoc upon the bargainingprocess. It may be said, moreover, that even if Respondenthas presently adopted a "wouldn't," rather than a"couldn't," stance, it would still be useful to the Union. forpresent bargaining purposes, to gauge precisely the degreeof trust or mistrust to place in such representations by thisRespondent, a consideration seemingly made relevant bythe Truitt admonition that claims should be "honest" ones.Finally, as General Counsel might well contend, since Re-spondent did not say "wouldn't" in March 1978, its rejectedcontention at hearing to that effect does not sufficientlyconstitute an express change of position to preclude entry ofwhat appears to be the customary remedy.Accordingly, I shall recommend that Respondent be re-quired to make available to the Union, if it so requests, thefinancial data which should have been furnished in 1978.On the basis of the foregoing findings of fact, conclusionsof law, and the entire record, I hereby enter the followingrecommended:ORDER'The Respondent, James G. Latimer and Dale Latimer,In C-B Buick., 506 F.2d at 1093. the Board "conceded in its supplementalbrief that its order pertains only to those records of Buick which were inexistence and available on or before Jul) 19, 1972 [the request date];" andthe court in Teleprompter, 507 F.2d at I 1, also limited the scope of the order.t In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.Partners, d/b/a Latimer Brothers, New Alexandria, Penn-sylvania, its agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with the UnitedMine Workers of America ("the Union"), by failing to fur-nish information requested by the Union to substantiateRespondent's claim of inability to afford the collective-bar-gaining proposals advanced by the Union.(b) In any like or related manner, restraining, coercing,or interfering with employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Furnish the Union, on request and within a reason-able time, the financial information and records relevant toRespondent's claim advanced in March 1978 that it wasfinancially unable to meet the Union's bargaining demands.(b) Post at its place of business in New Alexandria,Pennsylvania, and at all locations at which employees inthe bargaining unit are working, copies of the attached no-tice marked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 6, after hav-ing been signed by an authorized representative of Respon-dent, shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.6 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment ol the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."53